DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of an amendment, filed 17 September 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-27 are pending.
Claims 1 and 15 are currently amended.
Claims 24-27 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 17 September 2021.
Amendments to the drawings have not been submitted with the amendment filed 17 September 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 15 and 18-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Arnitz et al. (WO 2011/054755) (hereinafter Arnitz).

Regarding claim 15, the Arnitz reference discloses a method of assembling an injector (paragraph [0018], and see figs. 1 and 5), the method comprising: 
providing a container (container 118) having a wall (wall 162) defining an interior surface (container 118 has a wall, paragraphs [0024], [0026] and [0028], defining an interior space) and a seal assembly including a septum (septum or stopper 150 with section 148 that can be perforated) having an interior surface (as seen in fig. 5) and an exterior surface (external side 154 - see fig. 7), the wall and the interior surface of the septum (148, 150) defining a reservoir (as seen in figs. 5 and 7, there is a fluid medium 112 reservoir); 
providing a fluid delivery system (removal device 116 including needle 138 and tubing 142) physically separate (paragraph [0101]) from the container (118), the fluid delivery system (116, 138, 142) comprising a container needle (needle 138) having a point (as seen in figs. 1 and 5); 
providing an injection member (needle 140) physically separate (paragraph [0103], “the needle elements 138, 140 can be embodied as cannulae and/or be components of cannulae”) from the container needle (138) and configured to be connected in fluid communication with the container needle (138) during use of the injector (paragraph [0064], “a tube that is connected to the needle element,” and paragraph [0104], “By way of example, the fluidic device 142 can comprise a tube system with at least one tube and/or another fluid conductor, for example a tube system 
sterilizing the container (118) including the reservoir (paragraph [0027], the container 118 must be sterilized before the filling of the fluid medium 112 because the filling medium is introduced into the container under aseptic conditions, i.e. sterile room conditions) and fluid delivery system (paragraph [0047]) while the container and the fluid delivery system are separate from each other (paragraphs [0045], [0046], [0049], [0050] and [0085]), wherein the container (118) is sterilized in a first assembly space (the “sterile surroundings”) (paragraphs [0025] and [0027]);
after sterilizing (see paragraph [0113]) the container (118), attaching (“interconnected” paragraph [0114]) (“step c”, paragraphs [0029] and [0030]) the fluid delivery system (116, 138, 142) to the container (118) in a second assembly space (“non-sterile surroundings”) such that the point of the container needle (138) is disposed adjacent to or within the seal assembly to define a storage state (see figs. 1, 5 and 7, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)), wherein the first assembly space (“sterile surroundings”) has a higher level of freedom from contamination than the second assembly space (“non-sterile surroundings”) (see paragraphs [0037] and [0126]); and 
attaching (paragraph [0103]) the container needle (138) to an actuator (drive 144), the actuator (drive 144) adapted to move the container needle (138) from the storage state (see figs. 1, 5 and 7, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to a delivery state wherein the septum (148, 150), into the sterile reservoir (containing fluid medium 112), and in fluid communication with the drug product for delivery to a patient via the injection member (140) (see paragraph [0125]), wherein the point of the container needle (138) is configured such that, in moving from the storage state (see figs. 5 and 7, the container needle (138) is in the storage state disposed adjacent the container seal assembly (148, 150)) to the delivery state (when the container needle (138) has penetrated through the septum (148, 150) into the reservoir (containing fluid medium 112)), the point of the container needle (138) is disposed through the septum (148, 150) but does not contact any component directly contacting the exterior surface (154) of the septum (148, 150) (as seen in fig. 7, a seal (155) in the form of an O-ring spaces the sealing element (126, 134) from the exterior surface (154) of the septum (148, 150) such that the needle point (138) does not contact any component directly contacting the exterior surface of the septum (148, 150) - see paragraph [0124]).
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (126, 134) (and then into and through the seal assembly including a septum (148, 150) of the container (118)), but the seal cover (126, 134) is not part of the container (118).  Additionally, as seen in fig. 7, the seal cover (126, 134) is not a component that directly contacts the exterior surface (154) of the septum (148, 150).  Thus, the limitations in the claim are met by Arnitz.  
Regarding claim 18, the Arnitz reference teaches the fluid delivery system comprises flexible tubing (plastic tubing 142) configured to provide fluid communication 
Regarding claim 19, the Arnitz reference teaches the actuator (drive 144) is configured to automatically move the container needle (138) from the storage state to the delivery state (see paragraphs [0103], [0107], and [0130]).
Regarding claim 20, the Arnitz reference teaches the actuator is configured to automatically move the container needle from the storage state to the delivery state in response to a signal received from an input device (control - see paragraph [0130]).
Regarding claim 21, the Arnitz reference teaches sterilizing, while in the second assembly space (the non-sterile surroundings), a surface (external side 154) of the seal assembly (section 148) to be penetrated by the point of the container needle (138) prior to attaching the fluid delivery system (116, 138, 142) to the container (118) (Arnitz, paragraph [0114], “It is possible to disinfect or even sterilize the external side 154 of the section 148 that can be perforated and/or the external side 158 of the first sealing element 126 that can be perforated before and/or during and/or directly after connecting these elements 116, 118 in order to create germ-free initial conditions for the protected region 166. This can efficiently prevent microbial growth in the region of the protected region 166. As illustrated above, there can be various ways of disinfecting. Thus, for example, this can be performed by means of one or more chemical disinfectants that can be applied externally, e.g. isopropanol.”).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnitz et al. (WO 2011/054755) (hereinafter Arnitz) in view of Winter (US 2010/0239654).
Note: the Arnitz et al. (US 2013/0006213) document is relied on as an English language translation of the Arnitz et al. (WO 2011/054755) document.  The paragraph numbers mentioned below are found in the Arnitz et al. (US 2013/0006213) document.
Regarding claim 1, the Arnitz reference discloses a method of assembling an injector (paragraph [0018], and see figs. 1 and 5), the method comprising: 
providing a container (container 118) having a wall (wall 162) defining an interior surface (container 118 has a wall, paragraphs [0024], [0026] and [0028], defining an interior space) and a seal assembly including a septum (septum or stopper 150 with section 148 that can be perforated) having an interior surface (as seen in fig. 5) and an exterior surface (exterior side 154, and see fig. 7), the wall and the interior surface of the septum defining a reservoir (as seen in fig. 5, there is a fluid medium 112 reservoir); 
providing a fluid delivery system (removal device 116 including needle 138 and tubing 142) physically separate (paragraph [0101]) from the container (118), the fluid delivery system (116, 138, 142) comprising a container needle (needle 138) having a point (as seen in figs. 1 and 5); 
providing an injection member (needle 140) physically separate (paragraph [0103], “the needle elements 138, 140 can be embodied as cannulae and/or be components of cannulae”) from the container needle (138) and configured to be 
sterilizing the container including the reservoir (paragraph [0027], the container 118 must be sterilized before the filling of the fluid medium 112 because the filling medium is introduced into the container under aseptic conditions, i.e. sterile room conditions) and fluid delivery system (paragraph [0047]) while the container and the fluid delivery system are separate from each other (paragraphs [0045], [0046], [0049], [0050] and [0085]);
filling the sterile reservoir of the container with a volume of a drug product under sterile conditions in a first assembly space (“sterile surroundings”) (paragraphs [0025] and [0027]);
after sterilizing (see paragraph [0113]) the container (118) and filling the sterile reservoir (with medium 112), attaching (“interconnected” paragraph 114) (“step c”, paragraphs 29 and 30) the fluid delivery system (116, 138, 142) to the container (118) in a second assembly space (“non-sterile surroundings”) such that the point of the container needle is disposed adjacent to or within the seal assembly to define a storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)), wherein the first assembly space (sterile 
attaching (paragraph [0103]) the container needle (138) to an actuator (drive 144), the actuator (drive 144) adapted to move the container needle (138) from the storage state (see figs. 1, 5 and 7, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to a delivery state wherein the container needle (138) is disposed through the septum (148, 150), into the sterile reservoir (containing fluid medium 112), and in fluid communication with the drug product for delivery to a patient via the injection member (140) (see paragraph [0125]), wherein the point of the container needle (138) is configured such that, in moving from the storage state (see figs. 5 and 7, the container needle (138) is in the storage state disposed adjacent the container seal assembly (148, 150)) to the delivery state (when the container needle (138) has penetrated through the septum (148, 150) into the reservoir (containing fluid medium 112)), the point of the container needle (138) is disposed through the septum (148, 150) but does not contact any component directly contacting the exterior surface (154) of the septum (148, 150) (as seen in fig. 7, a seal (155) in the form of an O-ring spaces the sealing element (126, 134) from the exterior surface (154) of the septum (148, 150) such that the needle point (138) does not contact any component directly contacting the exterior surface of the septum (148, 150) - see paragraph [0124]).
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (126, 134) (and then into and through the seal not part of the container (118).  Additionally, as seen in fig. 7, the seal cover (126, 134) is not a component that directly contacts the exterior surface (154) of the septum (148, 150).  Thus, the limitations in the claim are met by Arnitz.  
The Arnitz reference discloses all of applicant’s claimed subject matter with the exception of the drug product comprising a granulocyte colony-stimulating factor (G-CSF).
However, the Winter reference discloses that it is old and well known in the relevant art to have an injector which is filled under sterile conditions with a drug product comprising a granulocyte colony-stimulating factor (G-CSF) (see paragraphs [0058] and [0064] about injection of the therapeutic agent) (see paragraphs [0099], [0100], [0108] about the drug comprising G-SCF) (see paragraph [0150] about sterile filling).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Arnitz method of assembling an injector by having filled the reservoir of the sterile container with a drug product comprising a granulocyte colony-stimulating factor (G-CSF), as suggested by Winter (see paragraphs [0058] and [0064] about injection of the therapeutic agent) (see paragraphs [0099], [0100], [0108] about the drug comprising G-SCF) (see paragraph [0150] about sterile filling), in order to provide an injectable drug comprising a granulocyte colony-stimulating factor (G-CSF) which can be injected into the body tissue of a user, and since a skilled artisan would have recognized that drug products containing granulocyte colony-stimulating factors (G-CSF) are old and well known in the art, for example, for immune system strengthening treatments, and it would have been 
Regarding claim 2, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and further comprising packaging the injector (Arnitz: paragraph [0112]).
Regarding claim 3, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and further comprising attaching a stopper (Arnitz: 150) to the container (Arnitz: 118) after filling the reservoir, thereby sealing the filler reservoir.
Regarding claim 4, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and wherein attaching the fluid delivery system (Arnitz: 116, 138) to the filled container (Arnitz: 118) comprises attaching the container needle (Arnitz: 138) such that the container needle does not penetrate a wall of the seal assembly (Arnitz: 148, 150).
Regarding claim 5, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and wherein sterilizing the container comprises using e-beam technology (see Arnitz: paragraphs [0042] and [0046]).  It is pointed out that applicant admits that in paragraph [0055] of the present application that “the container components may be sterilized through other currently-known (e.g., treatment with chlorine dioxide or vapor phase hydrogen peroxide)”.
Regarding claim 11, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and wherein the reservoir of the container is sterilized, and the fluid delivery system is sterilized, but does not expressly disclose that the reservoir of Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz method, by having provided multiple clean rooms (i.e. instead of a single clean room) in which the reservoir of the container is sterilized in a first clean room, and the fluid delivery system is sterilized in a second clean room.  A skilled artisan would have considered such obvious because the container can be manufactured and stored at a first physical location and the fluid delivery system can be manufactured and stored at a second physical location, and each would require immediate sterilization, or alternatively it may be necessary to provide different cleanliness levels during sterilization (i.e. the needle may have more stringent requirements than the container).
Regarding claim 12, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and wherein sterilizing the container comprises a radiation sterilization treatment and/or a gaseous sterilization treatment (Arnitz: paragraphs [0042] and [0046]).
Regarding claim 13, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and wherein the fluid delivery system comprises flexible tubing (plastic tubing 142) configured to provide fluid communication between the container needle (138) and the injection member (140) during use of the injector (Arnitz: paragraphs [0064] and [0104]).
Regarding claim 14, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and comprising sterilizing, while in the second assembly space, a surface of the seal assembly to be penetrated by the point of the container needle prior to attaching the fluid delivery system to the container (Arnitz: paragraph [0114]).
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claims 1 and 4 above, and further in view of Py (US 2006/0191594).
Regarding claims 6 and 7, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and that the sterile filling is performed in “sterile surroundings” which is in “cleanroom” conditions of class 100,000 or better, and ISO-3 or better (which is class 1,000), but does not expressly disclose filling the sterile reservoir of the container includes filling the sterile reservoir in a space operated as an aseptic Class 100 clean room, and attaching the stopper (150) to the container (118) includes attaching the stopper to the container in a space operated as an aseptic Class 100 clean room.  
However, the Py reference discloses that class 100 clean rooms are old and well known in the art to provide highly aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904, including an area 1904 (e.g., a class 100 area) where a filling machine 1910 for sterile filling (of the sterile sealed containers) is located, sometimes referred to hereinafter as a "sterile filling machine"” (paragraph 110).  
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz method by having had the 
Regarding claim 8, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and performing an optical inspection of the filled container in “non-sterile conditions” (see paragraph 113), and does not teach prior to attaching the fluid delivery system to the container, inspecting the filled container in a space operated as an aseptic Class 10,000 clean room.
However, Arnitz discloses conventional techniques in which components do not leave sterile conditions when produced, treated and assembled, and as discussed in the Py reference, class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” ([0110]), including a class 10,000 room in the process (FIG. 17, 1902).  
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz method by having inspected the filled container in an inspection area in which the inspection area is an aseptic Class 10,000 clean room, since they are known in the art to provide sufficient aseptic conditions, as shown, for example, by Py, and since such is a known alternative to “non-sterile” surroundings as discussed in Arnitz.
Regarding claim 9, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and moving the filled container (118) to an assembly area (non-
However, class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions.  For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” ([0110]), where the medical products are moved, including a class 10,000 room in the process (FIG. 17, 1902).  
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz by having incorporated the step of prior to attaching the fluid delivery system to the container, moving the filled container to an assembly space operated as an aseptic Class 10,000 clean room, since they are known in the art to provide sufficient aseptic conditions, as shown, for example, by Py.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Kuhn et al. (WO 2010/022870) (hereinafter Kuhn).
Regarding claim 10, the Arnitz method, as modified by Winter above, teaches the method of claim 1, and in paragraph [0114] of the Arnitz reference disclose that “It is possible to disinfect or even sterilize the external side 154 of the section 148 that can be perforated and/or the external side 158 of the first sealing element 126 that can be perforated before and/or during and/or directly after connecting these elements 116, 
The Arnitz method, as modified by Winter above, does not expressly disclose swabbing a surface of the seal assembly prior to attaching the fluid delivery system.  
However, the Kuhn reference discloses (page 20, lines 6-8) swabbing a surface of the seal assembly (film seal 112) prior to attaching the fluid delivery system (needle system 100).  
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have further modified the Arnitz method by having incorporated the step of swabbing a surface of the seal assembly (148) prior to attaching the fluid delivery system (116, 138, 142), as taught by Kuhn, since such is an art recognized equivalent to the techniques taught in Arnitz to prepare the seal surface of the container to be “germ-free” prior to attachment to the fluid delivery system.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnitz et al. (WO 2011/054755) (hereinafter Arnitz) in view of Cook-Waite Laboratories, Inc. (GB 718837) (hereinafter Cook).
Regarding claims 16 and 17, the Arnitz reference discloses that when attaching the fluid delivery system to the container, the point of the container needle (138) is adjacent to the seal assembly (148, 50) to define the storage state.  

However, the Cook reference discloses that it is old and well known in the relevant art when assembling an injector to attached the fluid delivery system (needle 15) to the container (10) such that the container needle (15) is disposed adjacent to (fig. 1) or within (fig. 2) the seal assembly (stopper 11) (see alternatives discussed at page 2, lines 89-96) when in a storage state.  Cook teaches that the needle (15) is within the stopper (11) by penetrating a wall of the seal assembly (11) with the point (at 16) of the container needle (15) to define the storage state (fig. 2), and that the point (at 16) of the container needle (15) is disposed within the wall of the seal assembly (11) in the storage state (see fig. 2).  
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Arnitz method by having incorporated the step of attaching the fluid delivery system to the container comprises penetrating a wall of the seal assembly with the point of the container needle to define the storage state, and that the point of the container needle is disposed within the wall of the seal assembly in the storage state, as disclosed by Cook as an acceptable alternative arrangement in assembly of the components of the injector.
Allowable Subject Matter
Claims 24-27 allowed.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Prior Art Rejections under 35 USC 102 and 35 USC 103
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive.
	Applicant argues that the independent claims 1 and 15 have been amended clarify distinctions with respect to the Arnitz reference.  Applicant argues that:

    PNG
    media_image1.png
    114
    667
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    146
    674
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    217
    658
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    121
    636
    media_image4.png
    Greyscale

In Arnitz it is disclosed that the point of the container needle (138) is configured such that, in moving from the storage state (see figs. 5 and 7, the container needle (138) is in the storage state disposed adjacent the container seal assembly (148, 150)) to the delivery state (when the container needle (138) has penetrated through the septum (148, 150) into the reservoir (containing fluid medium 112)), the point of the container needle (138) is disposed through the septum (148, 150) but does not contact any component directly contacting the exterior surface (154) of the septum (148, 150) (as seen in fig. 7, a seal (155) in the form of an O-ring spaces the sealing element (126, 134) from the exterior surface (154) of the septum (148, 150) such that the needle point (138) does not contact any component directly contacting the exterior surface of the septum (148, 150) - see paragraph [0124]).
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (126, 134) (and then into and through the seal assembly including a septum (148, 150) of the container (118)), but the seal cover (126, 134) is not part of the container (118).
not a component that directly contacts the exterior surface (154) of the septum (148, 150).  Also, the seal (155) in the form of an O-ring is not contacted by the container needle (138) when the needle moves from the storage state to the delivery state.  Thus, the limitations argued by applicant in an attempt to clarify distinctions with respect to Arnitz are in fact taught and disclosed by the Arnitz reference.  
The limitations in claims 1 and 15 have been given their broadest reasonable interpretation, and claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, “heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF” required heating the dough, rather than the air inside an oven, to the specified temperature.).

Finally, applicant argues that:

    PNG
    media_image5.png
    58
    647
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    336
    641
    media_image6.png
    Greyscale

However, these arguments are not germane because the claim limitations in question are met by Arnitz, as discussed above, and there is no need to consider modification of the Arnitz first sealing element (126) shown in figure 4 as that embodiment is not relied on in the present rejection.  Rather, figure 7 of Arnitz is now relied on.
As no other arguments are presented by the applicant to point out any error in the rejections of dependent claims 2-14 and 16-21, the rejections are deemed proper.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        20 September 2021